Kerry J. Shepherd, OSB #944343
KerryShepherd@MarkowitzHerbold.com
Adam M. Starr, OSB #125393
AdamStarr@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1211 SW Fifth Avenue, Suite 3000
Portland, OR 97204-3730
Tel: (503) 295-3085
Fax: (503) 323-9105
       Attorneys for Defendants Bruce Addington and
        Cornerstone Industrial Minerals Corporation U.S.A.




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                      MEDFORD DIVISION

 LRY, LLC dba LAKE RAILWAY, an                                        No. 1:17-cv-00675-MC
 Oregon LLC; and FR, LLC, a Washington
 LLC,
                                                          DECLARATION OF ADAM M.
                                       Plaintiffs,            STARR IN SUPPORT OF
                                                                  ADDINGTON AND
        v.                                                 CORNERSTONE’S MOTION
                                                                FOR LEAVE TO FILE
 LAKE COUNTY, a political subdivision of                    DOCUMENT UNDER SEAL
 the State of Oregon, BRUCE ADDINGTON,
 individually; and CORNERSTONE
 INDUSTRIAL MINERALS
 CORPORATION U.S.A., an Oregon
 corporation,
                                     Defendants.

       I, Adam M. Starr, declare:
       1.    I am one of the attorneys representing Bruce Addington and Cornerstone Industrial
Minerals Corporation, U.S.A (collectively “Defendants”). The following statements are true
and, if called upon, I could competently testify to the facts averred herein.
       2.    Exhibit 2 to the Declaration of John “Tre” Kennedy in Support of Addington and
Cornerstone’s Motion for Plaintiffs to Return or Destroy Privileged Document is an attorney-

Page 1 - DECLARATION OF ADAM M. STARR IN SUPPORT OF ADDINGTON AND
         CORNERSTONE’S MOTION FOR LEAVE TO FILE DOCUMENT UNDER
         SEAL
client email communication between Defendants’ attorney (John Heffner) and Bruce Addington
(Cornerstone’s President), and Bobbie Hickey, Mark Morse, and Erik Addington (Cornerstone
managers), that was inadvertently produced by Defendants.
       3.     Defendants’ Motion for Leave to File Document Under Seal is filed in good faith
and not for any improper purpose.
        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
        DATED this 9th day of October, 2018.


                                             s/ Adam M. Starr
                                             Adam M. Starr, OSB #125393
LRYL\792128




Page 2 - DECLARATION OF ADAM M. STARR IN SUPPORT OF ADDINGTON AND
         CORNERSTONE’S MOTION FOR LEAVE TO FILE DOCUMENT UNDER
         SEAL
